UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7902


ROBERT HENRY GREEN, a/k/a Allah King Wize Rallahamen Allah,

                Plaintiff - Appellant,

          v.

GERALD PUGH, Unit Manager; S. GRAY, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00279-MSD-LRL)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Henry Green, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert   Henry     Green   appeals   the    district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                    We

have     reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    Green v. Pugh, No. 2:14-cv-00279-MSD-LRL (E.D. Va. filed

Nov. 9, 2015 & entered Nov. 10, 2015).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2